DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11075906. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 7, 13, Pat. No. *906 discloses a computer-implemented method for establishing a secure connection between a lead device and a secondary device, the method comprising: receiving, by one or more processors of the lead device, a request to establish the secure connection with the secondary device (see claims 21, 28, 35 of current application: A computer-implemented method for establishing a secure connection between a lead device and a secondary device, the method comprising: receiving, by one or more processors of the lead device, a request to establish the secure connection with the secondary device, the request includes a network address of the secondary device; in response to receiving the request, authenticating the secondary device using the network address and one or more credentials associated with the secondary device and stored by the lead device; and in response to a successful authentication using the one or more credentials, establishing the secure connection with the secondary device); determining whether the secure connection is an initial connection with the secondary device, wherein the initial connection is a first connection between the lead device and the secondary device; in response to a determination that the secure connection is not an initial connection with the secondary device, authenticating the secondary device using one or more credentials associated with the secondary device and stored by the lead device; in response to a determination that the secure connection is the initial connection with the secondary device, requesting additional credentials from the secondary device, authenticating the secondary device using the additional credentials from the secondary device; and in response to a successful authentication using the one or more credentials, establishing the secure connection with the secondary device (see claims 21, 28, 35 of current application: in response to receiving the request, authenticating the secondary device using the network address and one or more credentials associated with the secondary device and stored by the lead device; and in response to a successful authentication using the one or more credentials, establishing the secure connection with the secondary device), wherein the test computer network has no network connectivity to the host computer network; generating, by at least one first sensor coupled to the host computer network, first network flow records based on first network traffic involving one or more of the plurality of target nodes of the host computer network; generating, by at least one second sensor coupled to the test computer network, second network flow records based on second network traffic involving one or more of the plurality of cloned nodes, the second network traffic including at least one first instance of malicious network traffic; and sending the first network flow records and the second network flow records to a detection processing pipeline, wherein the detection processing pipeline merges the first network flow records and the second network flow records to obtain merged network flow records, and wherein the merged network flow records are used to train at least one model used to identify at least one second instance of malicious network traffic involving one or more of the plurality of target nodes of the host computer network.
Independent claims 21, 28, 35 of the instant application are substantially similar to independent claims 1, 7, 13 (respectively) of the ‘906 patent and are rejected for substantially similar reasons as discussed supra.  Likewise, dependent claims 22-27, 29-34, 36-40 of the instant application are substantially similar to dependent claims 2-6, 8-12, 14-17 (respectively) of the ‘906 patent and are rejected for substantially similar reasons as discussed supra.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goel et al (Pub. No. US 2017/0099280).

As per claim 21, Goel discloses a computer-implemented method for establishing a secure connection between a lead device and a secondary device, the method comprising: receiving, by one or more processors of the lead device, a request to establish the secure connection with the secondary device, the request includes a network address of the secondary device (…receiving the request for establishing a secure HTTP session and SSH session between the client device and storage device…wherein the requests include at least the access token and the client device ID…see par. 12, 45, 79);
in response to receiving the request, authenticating the secondary device using the network address and one or more credentials associated with the secondary device and stored by the lead device (…the storage device may compare information in the received request for SSH session and information on the storage device…receiving the given request, the storage device is configured to authorize the client device…see par. 60-64); and in response to a successful authentication using the one or more credentials, establishing the secure connection with the secondary device (…a successful notification of establishing the HTTP session along with the retrieved information is returned to the client device…see par. 71-73).


As per claim 28, Goel discloses a non-transitory computer-readable storage medium comprising a plurality of instructions, which, when executed on one or more processors, causes a lead device to: receive a request to establish a secure connection with a secondary device, the request includes a network address of the secondary device (…receiving the request for establishing a secure HTTP session and SSH session between the client device and storage device…wherein the requests include at least the access token and the client device ID…see par. 12, 45, 79); in response to receiving the request, authenticate the secondary device using the network address and one or more credentials associated with the secondary device and stored by the lead device (…the storage device may compare information in the received request for SSH session and information on the storage device…receiving the given request, the storage device is configured to authorize the client device…see par. 60-64); and in response to a successful authentication using the one or more credentials, establish the secure connection with the secondary device (…a successful notification of establishing the HTTP session along with the retrieved information is returned to the client device…see par. 71-73).


As per claim 35, Goel discloses a lead device, comprising: one or more processors; and
a memory storing program code, which, when executed on the one or more processors, causes the lead device to: receive a request to establish a secure connection with a secondary device, the request includes a network address of the secondary device (…receiving the request for establishing a secure HTTP session and SSH session between the client device and storage device…wherein the requests include at least the access token and the client device ID…see par. 12, 45, 79); in response to receiving the request, authenticate the secondary device using the network address and one or more credentials associated with the secondary device and stored by the lead device (…the storage device may compare information in the received request for SSH session and information on the storage device…receiving the given request, the storage device is configured to authorize the client device…see par. 60-64); and in response to a successful authentication using the one or more credentials, establish the secure connection with the secondary device (…a successful notification of establishing the HTTP session along with the retrieved information is returned to the client device…see par. 71-73).


As per claims 22, 29, 36, Goel discloses in response to an unsuccessful authentication using the one or more credentials, sending an error message from the lead device to the secondary device (…see par. 70-71).


As per claims 23, 30, 37, Goel discloses wherein the one or more credentials comprises password data associated with the secondary device (…see par. 47).


As per claims 24, 31, 38, Goel discloses wherein the network address is an Internet Protocol (IP) address or a Media Access Control (MAC) address (see par. 53).


As per claims 25, 32, 39, Goel discloses wherein the secure connection is indicative of a secure shell (SSH) tunnel (…see par. 56).


As per claims 26, 33, 40, Goel discloses wherein the lead device and the secondary device forms at least a portion of a counting device (…see par. 7).


As per claims 27, 34, Goel discloses wherein the secure connection is a subsequent connection between the lead device and the secondary device (see par. 12).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data encryption between devices connected with a network.

Chen et al (Pub. No. US 2018/0041343); “Forged Command Filtering System, Collaborative Operating System, and Related Command Authentication Circuit”;
-Teaches the secure command generating device may first perform the operation to provide the signature verification key of the secure command generating device to the command authentication circuit…the secure command generating device and the command authentication circuit may establish a secure connection through encrypted transmission in the operation and then the secure command generating device may transmit the signature verification key to the command authentication circuit through the secure connection…see par. 33-34.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499